Citation Nr: 1718369	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  15-35 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or as due to Agent Orange exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty in the Air National Guard from April 1963 to August 1963, and in the Air Force from January 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2014 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the December 2014 rating decision, the RO denied the Veteran's claim for service connection for hypertension to include as secondary to Agent Orange exposure. In the March 2015 rating decision, the RO denied the claim for service connection for sleep apnea. After a June 2015 rating decision that granted service connection for diabetes mellitus type II, the Veteran asserted in a June 2015 statement that his claimed disabilities were secondary to his now service connected diabetes mellitus type II. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran claims that his current hypertension was caused or aggravated by either his presumed exposure to Agent Orange during his service in the Republic of Vietnam, or his service-connected diabetes mellitus type II. He also claims that his current sleep apnea was caused or aggravated by his service connected diabetes mellitus type II. 

After reviewing the claim file, the Board finds that the issues on appeal must be remanded to the RO for further evidentiary development including an addendum VA medical opinion.

Hypertension

In regard to the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or as due to Agent Orange exposure, the Board finds that the August 2015 opinion rendered by the VA examiner is inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examiner did not address assertions of record from the Veteran that his diagnosed hypertension is due to or causally related to his presumed exposure to Agent Orange. While hypertension is not one of the conditions for which VA has found a positive association between the condition and herbicide exposure, thus entitling the Veteran to service connection on a presumptive basis, an etiology opinion is still required to determine whether the Veteran's presumed exposure to Agent Orange may have actually caused or aggravated his current hypertension disability. See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. §§ 3.307(a)(6); 3.309(e); 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994) (a veteran is not precluded from establishing service connection with proof of actual direct causation). 

Moreover, the U.S. Court of Appeals for Veterans' Claims has held in multiple memorandum decisions in other cases that VA's citation in the Federal Register to the 2010 conclusion of the National Academy of Sciences (NAS) Institute of Medicine that there is "limited or suggestive evidence" of an association between Agent Orange exposure and hypertension was relevant to the question of whether VA satisfied its duty to assist by providing a VA examination. Here, the Board finds a VA medical opinion is necessary, particularly in light of additional medical study by the Army Chemical Corps, which undertook a large survey of Vietnam Veterans and found an association between both hypertension risk and exposure to herbicide agents, and hypotension risk and military service in Vietnam. See https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp (last visited April 26, 2017). In the past, failure to discuss the Federal Register NAS findings has rendered the Board's reasons or bases inadequate, warranting vacatur and remand. See 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014); Clark v. Shinseki, No. 12-2667, 2013 U.S. App. Vet. Claims LEXIS 2056, at *9 (Vet. App. Dec. 20, 2013). 

Furthermore, the VA examiner failed to fully address the question of whether there was aggravation of hypertension by the Veteran's service-connected diabetes mellitus type II. The examiner did not provide any rationale for the conclusion that there was no evidence to suggest that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus type II. See 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Therefore, the RO must seek another VA medical opinion. 

Sleep Apnea

In regard to the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type II, the Board finds that the August 2015 VA examination opinion is again inadequate. The examiner found that sleep apnea was more likely due to "clear risk factors" rather than diabetes, but did not specify the risk factors that were evidently "noted in his records." Similar to the opinion discussed above, the examiner also stated that it is less likely than not that the Veteran's service-connected diabetes mellitus type II truly aggravated any underlying sleep apnea; however, he ambiguously referred to the aforementioned rationale without further explanation, and the Board is unable to decide the claim based on such inadequate rationale. See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Another opinion must be sought, which takes into account the entire record including the medical treatise information from the Joslin Diabetes Center, submitted by the Veteran for the proposition that those with diabetes are at a higher risk for sleep apnea. Additionally, the Veteran submitted a statement from his wife dated June 2015, indicating that after his return from Vietnam, the Veteran would wake up gasping for breath and would stop breathing during sleep; the VA examiner should take into account such lay statements. 

Accordingly, the case is remanded for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange to have the Veteran's claims file returned to the August 2015 VA examiner for an addendum opinion regarding hypertension and sleep apnea. If that examiner is not available, arrange for the claim file to be reviewed by an examiner or examiners of appropriate expertise. A copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claim file was reviewed in conjunction with the report.

The examiner is asked to provide an addendum medical opinion on the following:

a.) Whether it at least as likely as not (i.e., probability of 50 percent or greater) that hypertension( i) had its onset during military service or is otherwise related to service, to include the Veteran's presumed exposure to herbicides agents (Agent Orange), or (ii) is aggravated (i.e., is worsened beyond the natural progression) by his presumed exposure to Agent Orange (in which case the baseline level of severity should be noted prior to aggravation if medically ascertainable). With regard to Agent Orange exposure, the examiner should consider the 2010 conclusion of the NAS Institute of Medicine that there is "limited or suggestive evidence" of an association between Agent Orange exposure and hypertension. see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), as well as the Army Chemical Corps study relative to an association between increased risks of hypertension and exposure to herbicide agents. (See https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp ).

b.) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension is(i)  proximately due to or the result of his service-connected diabetes mellitus type II, or (ii) aggravated (i.e., worsened beyond the natural progression) by his service-connected diabetes mellitus type II. If aggravation is found, the examiner is requested to provide the baseline level of severity prior to aggravation if medically ascertainable. 

c.) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea hypertension (i) had its onset during military service or is otherwise related to service, or (ii) is proximately due to his service-connected diabetes mellitus type II, or (iii) is aggravated (i.e., worsened beyond the natural progression) by his service-connected diabetes mellitus type II. If aggravation is found, the examiner is requested to provide the baseline level of severity prior to aggravation if medically ascertainable. 

For each opinion, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed. The examiner should also take into account, and comment on, as necessary, the evidence submitted by the Veteran to include statements by his wife about his sleep interruptions after returning from Vietnam, and the medical article from the Joslin Diabetes Center relative to association between diabetes and sleep apnea. If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

2. After completion of the aforementioned, the AOJ should readjudicate the claim for service connection for hypertension caused by Agent Orange exposure or as secondary to service-connected diabetes mellitus type II, and sleep apnea as secondary to service-connected diabetes mellitus type II. If the benefit sought on appeal is not granted, then the AOJ should provide the Veteran with a supplemental statement of the case and afford him the appropriate opportunity to respond thereto. Thereafter, the case must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).



